OPEN MEETING LAW — VOTING The record of the meeting of a governing body must reflect how each individual member cast his vote on questions upon which a vote is taken.  The Attorney General is in receipt of your opinion request wherein you ask the following question: "Under the provisions of 25 O.S. 201 [25-201] (1971), must the record of the meeting of a governing body reflect how each individual member cast his vote on questions upon which a vote is taken?" Title 25 O.S. 201 [25-201] (1971), provides in part: "All meetings of the governing bodies of all municipalities located within the State of Oklahoma, boards of county commissioners of the counties in the State of Oklahoma, boards of public and higher education in the State of Oklahoma and all other boards, bureaus, commissions, agencies, trusteeships or authorities in the State of Oklahoma supported in whole or in part by public funds or. entrusted with the expending of public funds, or administering public properties, must be public meetings and in all such meetings. the vote of each member must be publicly cast and recorded. . ." "Executive sessions will be permitted only for the purpose of discussing the employment, hiring, appointment, promotion, demotion, disciplining or resignation of any public officer or employee; provided, however, that any vote or action thereon must be taken in a public meeting with the vote of each member publicly cast and recorded. . . ." Members of the governing bodies are held to be in the public trust since they handle public funds and public properties. The meetings of these governing bodies are to be public and the statutes specifically provide that the votes are to be publicly cast and recorded. A cardinal rule of statutory construction is to ascertain the intention of the Legislature, which should ordinarily be done by consideration of the language of the statute. City of Bristow, ex rel. Hedges v. Groom, 194 Okl. 384, 151 P.2d 936
(1944). The intention of the Legislature in passing this statute was to provide a means for the Legislature, as well as the public, to have knowledge of the matters which the governing body has considered. The obvious intent of the Legislature in having this provision be a part of the law of Oklahoma is to keep these governing bodies from acting secretly. One of the purposes of the "Open Meeting Law" is for the public to be able to determine how each member voted. If the minutes of the particular meeting reflect the names of those who are present for a meeting, and reflect that the vote on a given question was unanimous, such a record would be sufficient. It would also be sufficient if the record reflected by name those who opposed the matter; provided, the minutes of the meeting reflect what members were present at the meeting.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. The record of the meeting of a governing body must reflect how each individual member cast his vote on questions upon which a vote is taken.  (Marvin C. Emerson) ** SEE: OPINION NO.  76-249 (1976) **